DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
2.	Claims 1-20 are currently pending as filed on 03/06/2021
Claim 17 is amended to change the dependency from claim 1 to claim 16
On reconsidering the Office Action on merit of 05/22/2020, the rejection to Claims 2, 8-10, 12, 14 and 15-16 issued under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn. Similarly the rejection under 35 U.S.C.112(b) to Claims 1-3, 12 and 14 is withdrawn based on Applicant’s disclosure in the Remarks of 03/06/2021
Objection to Drawings
3.	The drawings represented at Fig.1 and Fig.2, are objected to because of missing marking indicators to the graphic representations according to the description given in the specification for the respective components, as specified:  
In regard to Fig. 1. It is objected for missing the numeral marking label for the mounting bracket 104 defined in specification at Par.[0019]-[0021]; and
Regarding Fig.2. The drawing is missing the element 220 representing the IMU specified at claim 2 as being disposed in the housing reciting; “an inertial measurement unit (IMU) disposed within the housing” per Par.[0026], [0042].
Correction to drawings shall be timely submitted.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Response to Arguments
4.	Applicant’s arguments with respect to the rejections of claims 1-20 have been fully considered but are deemed moot in view of the grounds for rejection based on a new art search. 
	A second First Action on Merit is issued, giving the Applicants the opportunity to consider the rationale for rejection issued in lieu of a new art search.
Case history:
	Assignment data is not made available in this case
	Foreign or US Priority data is not claimed 
The Application is subject to a request to revive an abandoned prior application, following a petition filed under 37  CFR 1.137(a), entered on 03/06/2021 and granted on 04/16/2021. 
Conclusion
The instant rejection supersedes any prior Office rejections, any claim amending proposals communicated by the Office in lieu of advancing the prosecution and of the remarks filed by Applicants or made during the previous interviews and/or stated in the precedent email communications.
Claim Rejections - 35 USC § 112
	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 1, is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The claim limitation reciting; “ wherein the video camera is configured to generate a video signal encoding an image……;” does not find descriptive support in specification, by which the skilled in the art would be able to attribute proper interpretation of the claimed complex process of “encoding”. 
It is well known and understood by the skilled in the art, that the coding (e.g., encoding and decoding data) process involves a comparator between the current image and a predicted image performed by a prediction loop and its associated components by which encoding and transmitting is done only on the residual obtained from comparator into a data bit-stream, elements which are not being made part of the filed written or drawing disclosure. 
The radio transmitter 208 in Fig.2 represents a frequency modulator not an encoder hardware/software according to radio signals as depicted in the drawing and specification thus failing to address a video signal encoding process. 
In lieu of the BRI principles of examination each and every word claimed has to be analyzed in context to the claim as a whole and in this case, the limitation could not be comprehended such to enable one of ordinary skill in the art to closely establish a proper claim interpretation, which in this case is considered new matter.
5-1.	The claims 2-20 being directly or indirectly dependent from claim 1 are also rejected under this statute.
Examiner proposes amending the word “encoding an image” with “processing an image…” finding support at Par.[0016] and element 222 in Fig.2 of the published application.
Applicant is required to cancel the new matter specified at claim 1 by which the dependent claims may be properly assessed in the reply to this Office Action.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The applied reference does not have a common inventor or assignee with the instant application.

6.	Claim1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Franklin Milliken (hereinafter Milliken) (US 2001/0043142).
Re Claim 1. (Original) A backup camera system (a backup system, Abstract, Par. [0024]), comprising: 
a housing (in a preferred embodiment under which the claim examination is conducted, a single housing 9 positioned and oriented rearward and containing a back-up alarm, on the vehicle or a trailer, is depicted in Fig.4-7, Par.[0019]-[0024]) including at least one video camera having a field of view (the camera enclosed in the housing 9 in place of the light element 6, would possess the same rearward FOV, and by considering that every camera by its named designation has an inherent field of view, FOV, i.e., being set by the housing and/or the contained camera orientation which is installed within the single housing mounted on the rear of the vehicle as described at Par.[0024]); 
wherein the housing is adapted for mounting on a rear portion of a vehicle (the housing 9 being adapted to be mounted on the rear portion of a vehicle as a back-up alarm, Abstract, on any other rear oriented position of the vehicle and functioning as a back-up alarm, by mounting brackets etc., per Figs.4-7 and Par.[0024]) such that field of view of the video camera includes an area behind the vehicle (since the element 6 disposed i.e., mounted within the housing 9, similarly the camera being mounted in the housing 9, e.g., at the location of element 6, would implicitly have a rearward FOV, Par.[0024] as cited with highlighted text for brevity, for a

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 also, in an area behind the vehicle according to, Abstract, on a trailer behind vehicle Par.[0019], [0023], or [0024]); 
wherein the video camera is configured to generate a video signal (the camera generates a video signal, Abstract, Par.[0024]) encoding an image (Examiner takes an Official Note by stating that, the process of encoding the video signal may be a possible but not necessary part of the television (TV) camera Par.[0024] generating the video signal which may be coded and modulated to be transmitted by the communication means to the TV monitor to be displayed. 
Note: However, in the instant application, the claimed term of “encoding” triggers an analysis under the 35 U.S.C. 112(a) issued rejection) of the area behind the vehicle and communicate the video signal (and using communication system means, to communicate the video signal of the rear view camera, Abstract, Par.[0024]) to a video monitor in an interior portion of the vehicle (the respective video camera or television, TV camera is connected to communicate a video signal to a television monitor e.g., display placed inside the vehicle, redundantly cited for brevity

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
per Par.[0024] and as recited at claims 7, 14); 
apparatus for sensing when the vehicle is moving in reverse (the apparatus comprising a plurality of sensing devices e.g., which according to Par.[0024] are used, including a camera having a rearward field of view Par.[0002] 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

 for detecting and warn when a vehicle is moving in reverse citing,

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
, and as anticipated by the backing-up system at Par.[0026] that automatically provides audible warning that the vehicle is moving rearward, Par.[0002] 
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
, Par.[0024] ), thereby enabling an operator of the vehicle to view the area behind the vehicle when the vehicle is moving in reverse (by which enabling an operator of the vehicle to view the area behind the vehicle, wherein the apparatus sensing when the vehicle is moving in reverse and enabling an operator of the vehicle to view the area behind the vehicle by providing to the vehicle’s operator a view behind the vehicle on the described display or television monitor which is placed at vehicle operator’s station, as an enhanced view of the area behind the vehicle Par.[0024]); 
an alarm that is activated when the vehicle is moving in reverse (a back-up  alarm 1, issuing a visual or/and sound warning that is either automatically or manually activated 

    PNG
    media_image6.png
    115
    515
    media_image6.png
    Greyscale
, when the vehicle is moving in reverse, by a visual broadcasting in Par.[0024] or an audible alarm further taught,

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
 at Par.[0020] and Fig.4) ; and 
wherein the alarm is disposed entirely within the housing (the respective alarm is entirely mounted within the single housing 9 earlier identified, and cited below,

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale
,

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
, per Par.[0019] or, 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale
 at Par.[0020).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 2-16 and 20 are rejected under 35 U.S.C. 103(a) as being obvious over Milliken in view of Mansi Rankawat et al., (hereinafter Rankawat) (US 2019/0286153).
The applied references do not have a common inventor/assignee with the instant application. 
Re Claim 2. (Original)  Milliken discloses, the system of claim 1, but he does not expressly teach about an inertial sensor,
Rankawat teaches about, wherein the apparatus for sensing when the vehicle is moving in reverse includes an inertial measurement unit (IMU) disposed within the housing to sense rearward motion, such that no signal is required from the vehicle to determine that the vehicle is moving in reverse (an IMU being part of the housed system 766 in Fig.7A, 7C, by which determining by inertial measurements related to the vehicle’s motion in any direction, including the rearward motion, Par.[0039]).
The one of ordinary skill in the art would have fond obvious to consider the suggestions found in Milliken teaching about having a vehicle backing-up system housing comprising within, communication systems (Abstract, Par.[0008]), multiple sensors in form of video camera, distance-sensors, audio, speakers, microphones, radar, sonar, ultraviolet, infrared and microwave sensors as may identified from Par.[0024] citing;

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale
or at Par.[0025] by which diversity of sensors disclosed would determine the ordinary skilled at a time before the effective filing date of the invention to search for other “obvious to try” and to choose from a finite number of identified sensors leading to predictable solutions and having a reasonable expectation of success per rationales provided by; MPEP 2143.I (E), { Milliken; see suggestions at Pars.[0024]-[0025]} by which other sensors would be mounted in the single housing. The obvious to try solutions leading to the rationale to combine are based on known sensors topically used in augmented vehicle warning and control systems, MPEP 2143.I, (A), or by Applying a Known Technique to a Known Device (Method, or Product) Ready for Improvement to Yield Predictable Results, MPEP 2143.I, (D) {Rankawat; Par.[0255] for improving reliability, safety and performance}, which are identified in Rankawat who discloses in a similar application where the “other” sensors would have been found obvious and predictable to be included in the “single housing” unit suggested by Milliken, to further be included in the housing not excluding any inertial, accelerometers, or MEMS based positioning, or IMUs taught by Rankawat (at Par.[0238]-[0239]). 
The rationale to combine follows the Graham factual inquiries in accordance with the provisions stipulated in MPEP 2143. I. (A-G): Basic Requirements of a Prima Facie Case of Obviousness. I. EXEMPLARY RATIONALES.
    PNG
    media_image12.png
    18
    19
    media_image12.png
    Greyscale

See precedence in: “The Federal Circuit recognized Agrizap as "a textbook case of when the asserted claims involve a combination of familiar elements according to known methods that does no more than yield predictable results." Id. Agrizap exemplifies a strong case of obviousness based on simple substitution that was not overcome by the objective evidence of nonobviousness offered. It also demonstrates that analogous art is not limited to the field of applicant’s endeavor, in that one of the references that used an animal body as a resistive switch to complete a circuit for the generation of an electric charge was not in the field of pest control.”
Note:	The herein rationale to combine is considered to comprehensively motivate each and every of the dependent claims 2-20 limitations, hence it is subsequently applied mutatis mutandis.

Re Claim 3. (Original)  Milliken and Rankawat disclose, the system of claim 1, 
where Milliken teaches obviates the presence of a processing unit associated with all the possible sensors at Par.[0024] and the data processing means that would have been included in the housing 9, and Par.[0025] but rather , 
Rankawat expressly teaches about, wherein the apparatus for sensing when the vehicle is moving in reverse includes a processor to analyzing sequential frames of the video signal, such that no signal is required from the vehicle to determine that the vehicle is moving in reverse (the camera 774 capture the sequential frames when in reverse which are being processed for approach and detection of possible collision when in reverse motion, Par.[0175]-[0176]). 

Re Claim 4. (Original)  Milliken and Rankawat disclose, the system of claim 1, 
Milliken teaches about the alarm being generated by sound or by warning lights, disposed entirely in the “single housing” (Abstract, Par.[0008], [0019], as mapped at claim 1)
Rankawat teaches about, wherein the alarm is a sound or light generator disposed entirely within the housing providing an alert that the vehicle is moving in a reverse direction (an alarm representing a warning to driver, uses alerts in form of sound, or visual warning, Par.[0246]).  

Re Claim 5. (Original)  Milliken and Rankawat disclose, the system of claim 5, 
Milliken teaches about, the light generator emits stroboscopic lights (Par.[0025]). 
Rankawat teaches about, wherein the light generator produces a stroboscopic or color-changing light (warning lights at Par.[0259]).  

Re Claim 6. (Original)  Milliken and Rankawat disclose, the system of claim 4, 
Rankawat teaches about, wherein the sound or light generator is additionally activated by an external, remote source (providing for remote monitoring of the vehicle, Par.[0077], [0081], [0262] where remote processing devices are linked through the network, Par.[0280]).  

Re Claim 7. (Original)  Milliken and Rankawat disclose, the system of claim 2, 
Rankawat teaches about, wherein the IMU is operative to detect a collision event associated with the vehicle (by its construction, the accelerometers involved in IMU, implicitly enable motion detection as well collision events of the vehicle, where the IMU, 766 sensors e.g., its accelerometers are used in avoiding collision when moving in reverse, Par.[0039]-[0040] or Par.[0277]).  

Re Claim 8. (Original)  Milliken and Rankawat disclose, the system of claim 7, 
Milliken teaches about the alarm being generated by a sound and light generator are disposed within the housing are disposed entirely in the “single housing” (disposed in housing 9, Abstract, Par.[0008], [0019], as mapped at claim 1)
Rankawat teaches about, wherein the detection of the collision event causes the activation of a sound or light generator disposed within the housing (triggering the warning alarm of sound or visual Par.[0246], for collision Par.[0176]).  

Re Claim 9. (Original)  Milliken and Rankawat disclose, the system of claim 7, 
Rankawat teaches about, wherein the detection of the collision event causes a transmitter disposed within the housing to transmit a wireless signal to a remote receiver (transmitting to remote servers 778, signals over the network for monitoring the vehicle 700 for multiple events, Par.[0261]-[0263] including fail-safe conditions, Par.[0264]).  

Re Claim 10. (Original)  Milliken and Rankawat disclose, the system of claim 1, 
Rankawat teaches about, further including an RF transceiver disposed within the housing facilitating vehicle-to-vehicle, vehicle-to-infrastructure or infrastructure-to-vehicle communications (using RF for wireless communication and linking by a V2V system, Par.[0245]).  

Re Claim 11. (Original) Milliken and Rankawat disclose, the system of claim 10, 
Rankawat teaches about, wherein the communications include one or more of the following: vehicle speed, vehicle acceleration, vehicle direction, and vehicle location (providing information about immediate vehicle proceedings from sensors, via the V2V or I2V, Par.[0245], e.g., including vehicle velocity, speed, time, location, direction, etc., Par.[0166]).  

Re Claim 12. (Original) Milliken and Rankawat disclose, the system of claim 1, 
Milliken teaches about, further including a sensor for detecting motion proximate to the housing (a proximity radar sensor into the housing 9 detecting presence and motion, Par.[0024]).
Rankawat teaches about, further including a sensor for detecting motion proximate to the housing (an IMU motion sensor or the method of detecting motion proximate to the housing, Par.[0277]).  

Re Claim 13. (Original) Milliken and Rankawat disclose, the system of claim 12, 
Milliken teaches about, wherein the sensor for detecting motion proximate to the housing includes an infrared sensor (warning sensors disposed in housing 9,  including infrared sensors, Par.[0024]).
Rankawat teaches about, wherein the sensor for detecting motion proximate to the housing includes an infrared sensor (among sensor signals transmitted to the remote server for immediate vehicle proceedings Par.[0245] is data from the infrared camera sensor 772, Par.[0241]).

Re Claim 14. (Original) Milliken and Rankawat disclose, the system of claim 12, 
Rankawat teaches about, further including wireless communications circuitry for transmitting a signal to a remote receiver in conjunction with the detection of motion proximate to the housing (e.g., vehicle to vehicle communication, Par.0226], or other at Par.[0245]).  

Re Claim 15. (Original) Milliken and Rankawat disclose, the system of claim 1, 
Milliken teaches about, further including an audio sensor disposed within the housing to facilitate two-way communications between a remote device and a person proximate to of the vehicle (communication device disposed in housing 9 including audio sensor/microphone, relating video and audio to the driver’s monitor at Par.[0022], [0024]).
Rankawat teaches about, further including an audio sensor disposed within the housing to facilitate two-way communications between a remote device and a person proximate to of the vehicle (audio resources Par.[0208],[ 0217], [0257] and microphones 796, included in the system for communication Par.[0223], [0240]) .  

Re Claim 16. (Original) Milliken and Rankawat disclose, the system of claim 1, 
Rankawat teaches about, further including a Global Position Satellite (GPS) receiver disposed within the housing to determine a location of the vehicle and wireless communications circuitry operative to transmit a signal containing information about the vehicle including vehicle location enabling emergency personnel to locate the vehicle (the system includes full GPS functionality, Par.[0229], [0239]).  

Re Claim 20. (Original) Milliken and Rankawat disclose, the system of claim 1, 
Rankawat teaches about, further including multi-axis accelerometer for detecting angular vehicle position (the system is comprised of multi-axis accelerometers to operate in every angular drivable direction Par.[0040], by their motion sensing, Par.[0238], [0277] or detecting angular position by the immersive augmented reality system e.g., for detecting movement in 3D spatial coordinates, by the respective connected accelerometers Par.[0034], [0277]).

8.	Claim 17 is rejected under 35 U.S.C. 103(a) as being obvious over Milliken and Rankawat in view of Tim Kostyk et al., (hereinafter Kostyk) (US 2007/0162257).
Re Claim 17. (Amended) Milliken and Rankawat disclose, the system of claim [[1,]]-16, but they do not expressly teach about the vehicle identification by VIN number,
Kostyk teaches about, wherein the information about the vehicle includes vehicle owner information, vehicle serial number or VIN number (indicating the form if vehicle identification is done by the VIN number, Par.[0045]).  
The ordinary skilled would have found obvious to consider the combination of Milliken and Rankawat with Kostyk where the most common method for vehicle identification is based on the standardized VIN number assigned to every vehicle and associated with the owner information, thus deeming the identification method predictable.

9.	Claims 18-19 are rejected under 35 U.S.C. 103(a) as being obvious over Milliken and Rankawat in view of Cyrus Baldwin (hereinafter Baldwin) (US 2005/0232624).
Re Claim 18. (Original) Milliken and Rankawat disclose, the system of claim 1, 
Rankawat teaches about, further including a memory within the housing for storing video information enabling the housing to be used as a black box in the event of a crash (using object/facial identification by cameras to be used for security or safety related events Par.[0192] data being stored at memory 716, Fig.7C for redundancy and safety, Par.[0206]). 
 However  Milliken and Rankawat do not expressly teach about the storage device being housed together with the camera system, 
Baldwin teaches about, further including a memory within the housing for storing video information enabling the housing to be used as a black box in the event of a crash (a storage medium and communication transceiver for camera data transmission and storage contained within the housing, Par.[0033]).
The ordinary skilled would have found obvious to consider storing the data within the containment of the camera enclosure to take advantage of the uninterruptable power supply hence preventing accidental data loss and guaranteeing communication means to remote sites as taught by Baldwin which in combination with Milliken and Rankawat would have delivered predictable results when used in integrated vehicular system applications.
	
Re Claim 19. (Original) Milliken and Rankawat disclose, the system of claim 1, 
Milliken teaches about, (a power supply situated near the electronic components not requiring structural modifications to the vehicle, thus near or within housing 9, Par.[0006]).
Rankawat teaches about, further including a rechargeable battery within the housing for powering the video camera and apparatus for sensing when the vehicle is moving in reverse (comprising hard-wired battery power supply, which in case of vehicles are rechargeable for compliance with the DC 12V rechargeable car battery, Par.[0278]).
However  Milliken and Rankawat do not expressly teach about the rechargeable battery and power supply being enclosed in the same housing of a camera
Baldwin teaches about, further including a rechargeable battery within the housing for powering the video camera and apparatus for sensing when the vehicle is moving in reverse (See Abstract citing;

    PNG
    media_image13.png
    200
    400
    media_image13.png
    Greyscale
, Fig.2, 4 Par.[0014], [0027]-[0030]).
The ordinary skilled in the art would have considered the advantage of using integrated power supplies and rechargeable batteries within a self-contained camera system disclosed by Milliken and Rankawat e.g., within the same housing for the purpose of providing continuous service under most adversarial technical conditions of power interruption that may occur in the case of using an external power source, with advantages emphasized by Baldwin (at Par.[0007]). 



Conclusion
10.	The prior art made of record and not relied upon, is considered pertinent to applicant's disclosure. 
See PTO-892 form. Applicant is required under 37 C.F.R.  1.111(c) to consider these references when responding to this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DRAMOS KALAPODAS whose telephone number is (571)272-4622.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DRAMOS . KALAPODAS
Primary Examiner
Art Unit 2487

/DRAMOS KALAPODAS/